     Case 2:20-cr-00036 Document 28 Filed 03/08/21 Page 1 of 2 PageID #: 120




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                            CRIMINAL ACTION NO. 2:20-cr-00036

ANTOINE ELTORIO TERRY,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s pro-se Motion for Sentence Reduction Under 18

U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Document 27), wherein he requests a sentence

reduction based on his concerns about exposure to COVID-19.

       Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a) and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).
    Case 2:20-cr-00036 Document 28 Filed 03/08/21 Page 2 of 2 PageID #: 121




       The Defendant indicates that he did not submit a request for compassionate release to the

Warden, explaining: “By the time I was requesting for compassionate release a new form was out

that was being sent straight to the courts.” (Mot. at 3.)

       Although courts can now consider motions pursuant to 18 U.S.C. §3582(c)(1)(A) directly

from defendants, as opposed to considering only those motions supported by the BOP, inmates are

still required to exhaust administrative remedies by first filing a request with the Warden. The

Defendant has not done so. Accordingly, the Court ORDERS that the Defendant’s pro-se Motion

for Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Document 27)

be DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          March 8, 2021
